Citation Nr: 1724197	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  17-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a reduction of the disability rating for non-Hodgkin's lymphoma from 100 percent to noncompensable, effective December 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Cathryn C. Girard, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the initial 100 percent disability rating assigned to the Veteran's non-Hodgkin's lymphoma, to noncompensable, effective December 1, 2013.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A copy of the transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2010, the AOJ granted service connection for non-Hodgkin's lymphoma, at the 100 percent level due to such being an active disease undergoing treatment.  The Veteran was informed that he would be afforded a VA examination to determine the severity of his disability in six months.  In January 2011, the Veteran contacted the AOJ to discuss his recent notification that he was to undergo a review VA examination and reported that had not yet finished his chemotherapy and would do so in November 2011.  The AOJ did not schedule the Veteran's review VA examination until February 2013.  At that time, the examiner opined that the Veteran's non-Hodgkin's lymphoma was in remission, citing pertinent private treatment records and the conclusions that the Veteran did not require continuous medication, that he had completed treatment, that he did not have anemia or thrombocytopenia, that he did not have complications or residuals requiring the transfusion of platelets or red blood cells, and that the Veteran did not have any infections, laboratory abnormalities, or any findings, signs, or symptoms of the disease.  

Of record is a May 2013 letter from one of the Veteran's private physicians indicating that the Veteran was currently without evidence of disease, however, the very nature of his disease was that such tended to recur and the Veteran was at risk for recurrence.  Also of record are June 2013 private treatment records detailing clinical findings related to the Veteran's right shoulder.  The Veteran has submitted more recently-dated private treatment records showing that he is currently undergoing treatment for recurrence of his non-Hodgkin's lymphoma. 

The Veteran asserts that his non-Hodgkin's lymphoma has never been in remission, as such was "lying in wait" to recur and had a high likelihood of recurring after he finished his chemotherapy in November 2011.  He has also asserted that his right shoulder disability, studied privately in June 2013, was a residual of his non-Hodgkin's lymphoma and serves as evidence that his non-Hodgkin's lymphoma had never abated such that he was free from disease and warranted a noncompensable disability rating after finishing chemotherapy in November 2011.  He cites his current recurrence of non-Hodgkin's lymphoma as additional evidence that he has never been free from the disease and warrants a 100 percent disability rating since the November 2010 rating decision that initially awarded him such. 

The Board finds that additional medical comment is required.  While the VA examiner, in February 2013, found that the Veteran's non-Hodgkin's lymphoma was in remission, the examiner did not have the opportunity to comment upon the Veteran's June 2013 right shoulder complaints and treatment.  Such is significant, as the Veteran has pointed out, and the VA examiner, in February 2013 discussed, that his first diagnosis of non-Hodgkin's lymphoma in 1999 involved clinical findings related to the right shoulder.  

On remand, the AOJ should obtain an addendum opinion to the February 2013 VA examination report and request that the examiner specifically discuss the Veteran's June 2013 private report of right shoulder studies and treatment, and provide the Board a discussion as to the nature of the Veteran's non-Hodgkin's lymphoma as it relates to remission and recurrence.  

On remand, the AOJ should also request that the Veteran identify any outstanding private treatment records relevant to his appeal, specifically, those dated from 2013 to 2016, the period during which his non-Hodgkin's lymphoma had been deemed in remission, prior to its 2016 recurrence.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any outstanding private treatment records relevant to his appeal, specifically, those dated from 2013 to 2016, the period during which his non-Hodgkin's lymphoma had been deemed in remission, prior to its 2016 recurrence, as well as those related to his current treatment.  This should include a request for any relevant records from, but not limited to, Drs. Brown, Gardner, Ward, and Roop.

Provide him with VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain such private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Then, after associating any additional relevant private treatment records with the claims file, forward the Veteran's claims file to the examiner who conducted the February 2013 VA examination, or a suitable substitute.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should provide an addendum opinion discussing whether the June 2013 private treatment records demonstrating studies and treatment for a right shoulder disability and his 2016 recurrence of non-Hodgkin's lymphoma represent evidence that the Veteran's disease was present in 2013, specifically considering the examiner's previous discussion, in the February 2013 VA examination report, that his first diagnosis of non-Hodgkin's lymphoma in 1999 involved clinical findings related to the right shoulder.  
  
(b) The examiner should also discuss the nature of the Veteran's non-Hodgkin's lymphoma as it relates to remission and recurrence, specifically addressing the arguments by the Veteran and his attorney that remission does not mean that there is no disease, only that treatment for acute symptoms was not required, and that his disease was "lying in wait" to recur and the Veteran was not free from disease from the time of his cessation of treatment in 2011 to the time of his recurrence in 2016.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record and specifically considering the Veteran's 2016 recurrence of non-Hodgkin's lymphoma.  If any action remains adverse to the Veteran, provide him and his attorney with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




